THORNAL, Justice
(concurring in part and dissenting in part).
I concur with the majority in affirming the decree of the trial court, save and except as to that portion of the decree which reads as follows, to-wit:
“and said property should be zoned in such manner as to permit its use by the erection of duplex and multifamily buildings.”
It. appears to me that by this provision the Court undertakes to substitute its judgment for that of the municipal zoning authorities contrary to the rule announced in City of Miami Beach v. Hogan, Fla.1953, 63 So.2d 493.
As to the above quoted provision of the final decree it is my view that the decree should be reversed for such further proceedings before the municipal zoning officials as to the parties might appear appropriate. In- other respects I concur in the affirmance.
DREW, C. J., and SEBRING, J., concur.